DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/14/2020, 6/30/2021, 9/14/2021 and 1/21/2022 was filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the remote controller in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains verbiage “24858801.1” which is not part of the disclosure.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Performance tracking module in at least claims 1-5, 11;
Baseline data module in at least claim 4, 12;
Monitoring module in at least claim 4, 12, 18, 19, 20;
Regression-based monitoring module in at least claims 5, 6, 13;
Benchmark generating module in at least claim 5, 14;
Analyzing module in at least claim 5, 14;
Optimizing module in at least claim 7, 15;
Outlier detecting module in at least claim 8, 16;
Comparing module in at least claim 9, 17;
Tracking module in at least claim 10, 18, 19, 20;
Power factor module in at least claim 10, 18;
Power consumption module in at least claim 10, 18, 19. 20;
Voltage determining module in at least claim 18
Error correction module in at least claim 19, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The module used all of the above limitations appear to be described as a part of a processor circuit in at least 0154 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...wherein in response to rated performance data for the compressor being unavailable, the performance tracking module is configured to generate baseline data for the compressor and to assess the performance of the compressor by comparing operational data of the compressor to the baseline data for the compressor; and wherein in response to the rated performance data for the compressor being available, the performance tracking module is configured to assess the performance of the compressor by comparing the operational data of the compressor to the rated performance data for the compressor,” renders the claim unclear because the claim only recites a problem solved or a result obtained without claiming the particular structure, material or steps that accomplish the achieved result.  
For example, how or what structure is used to track performance of the compressor? How or what structure generates baseline data? How or what structure generates operational data? Without claiming the steps and/or structure that accomplishes the recited functions, all means or resolving the problem may be encompassed by the claim.  Thus, one skilled in the art may not necessarily know the metes and bounds encompassed by the claim. See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 4, the recitation of “...a baseline data module configured to generate the baseline data for the compressor based on data received from the compressor immediately following installation of compressor,” renders the claim unclear because it is unclear how the baseline data module generates baseline data for the compressor based on data from the compressor.  For example, how or what structure generates baseline data? Without claiming the steps and/or structure that accomplishes the recited function, all means or resolving the problem may be encompassed by the claim.  Thus, one skilled in the art may not necessarily know the metes and bounds encompassed by the claim. See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 12, the recitation of “...generating, with a baseline data module, the baseline data for the compressor based on data received from the compressor immediately following installation of compressor,” renders the claim unclear because it is unclear how the baseline data module generates baseline data for the compressor based on data from the compressor.  For example, how or what structure generates baseline data? Without claiming the steps and/or structure that accomplishes the recited function, all means or resolving the problem may be encompassed by the claim.  Thus, one skilled in the art may not necessarily know the metes and bounds encompassed by the claim. See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 19, the recitation of “...an error correction module configured to determine an error correction factor to apply to the estimated power consumption of each compressor such that a sum of power consumption values of each compressor and other loads of the refrigeration or HVAC system equals a measured aggregate power consumption of the compressor rack,” renders the claim unclear because it is unclear how an error correction factor is determined. Without claiming the steps and/or structure that accomplishes the recited function, all means or resolving the problem may be encompassed by the claim.  Additionally, it is unclear what structure is encompassed by “other loads” and how power consumption is determined for ‘other loads.’
Thus, one skilled in the art may not necessarily know the metes and bounds encompassed by the claim. See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - an error correction module configured to determine an error correction factor to apply to the estimated power consumption of each compressor such that a sum of power consumption values of each compressor equals a measured aggregate power consumption of the compressor rack - - for clarity.


Regarding Claim 20, the recitation of “...an error correction factor to apply to the estimated power consumption of each compressor such that a sum of power consumption values of each compressor and other loads of the refrigeration or HVAC system equals a measured aggregate power consumption of the compressor rack,” renders the claim unclear because it is unclear how an error correction factor is determined. Without claiming the steps and/or structure that accomplishes the recited function, all means or resolving the problem may be encompassed by the claim.  Additionally, it is unclear what structure is encompassed by “other loads” and how power consumption is determined for ‘other loads.’
Thus, one skilled in the art may not necessarily know the metes and bounds encompassed by the claim. See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - an error correction factor to apply to the estimated power consumption of each compressor such that a sum of power consumption values of each compressor equals a measured aggregate power consumption of the compressor rack - - for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US2007/0089438) and Hurst, JR. et al. (US2005/0244277) in view of Nelson et al. (US2013/0047640).

Regarding Claims 1 and 11, as best understood, Singh teaches a system [fig 1] comprising: a controller [140] for a refrigeration or HVAC system having a compressor rack [110] with at least one compressor [104; 0051; 0055], wherein the controller communicates with a performance tracking module configured to track performance of a compressor in the compressor rack [0058; where performance of the compressor is tracked via energy sensor 150].  
Singh does not teach, wherein in response to rated performance data for the compressor being unavailable, the performance tracking module is configured to generate baseline data for the compressor and to assess the performance of the compressor by comparing operational data of the compressor to the baseline data for the compressor; and wherein in response to the rated performance data for the compressor being available, the performance tracking module is configured to assess the performance of the compressor by comparing the operational data of the compressor to the rated performance data for the compressor.
However, Hurst teaches a system having a controller [30; 0033; fig 1] having wherein in response to rated performance data for a compressor [112] being unavailable, the controller is configured to generate baseline data for the compressor and to assess the performance of the compressor by comparing operational data of the compressor to the baseline data for the compressor [0063; 0064].   Hurst teaches that it is known in the field of endeavor of refrigeration that this arrangement allows the system to match capacity to demand and thereby improve the efficiency of the system [0070]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Singh to  have wherein in response to rated performance data for the compressor being unavailable, the performance tracking module is configured to generate baseline data for the compressor and to assess the performance of the compressor by comparing operational data of the compressor to the baseline data for the compressor in view of the teachings of Hurst in order to allow the system to match capacity to demand and thereby improve the efficiency of the system.
Lastly, Nelson teaches a system having a controller [160; 0023; fig 1] having wherein in response to rated performance data for a compressor [130] being available, the controller is configured to assess the performance of the compressor by comparing the operational data of the compressor to the rated performance data for the compressor [0023; 0024].  Nelson teaches that it is known in the field of endeavor of refrigeration that this arrangement allows a user to determine a low voltage condition exists at the compressor and thereby prevent damage to the compressor [0005; 0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Singh to  have wherein in response to the rated performance data for the compressor being available, the performance tracking module is configured to assess the performance of the compressor by comparing the operational data of the compressor to the rated performance data for the compressor in view of the teachings of Nelson in order to allow a user to determine a low voltage condition exists at the compressor and thereby prevent damage to the compressor.
For Clarity, in regard to Claim 11, the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.

Regarding Claim 2, Singh, as modified, teaches the invention of Claim 1 above and Singh teaches wherein the controller comprises the performance tracking module [0058; where at least a portion of controller 140 tracks the performance of the system].

Regarding Claim 3, as best understood, Singh, as modified, teaches the invention of Claim 1 above and Singh teaches wherein a remote controller [160] comprises the performance tracking module [0060; 0061].

Regarding Claims, 4 and 12, Singh, as modified, teaches the invention above and Nelson teaches where the controller i.e. baseline data module generates baseline data for the compressor based on data received from the compressor immediately following installation of compressor [0025]; and 
the controller i.e. a monitoring module to assess the performance of the compressor by comparing the baseline data to the operational data of the compressor obtained subsequent to developing the baseline data [0024; where a baseline current is compared to an operational current].
For Clarity, in regard to Claim 12, the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.


Claim(s) 5-7, 9, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US2007/0089438), Hurst, JR. et al. (US2005/0244277) and Nelson et al. (US2013/0047640) as applied to claims 1 and 11 above, and further in view of Ishihara (US2013/0207664).


Regarding Claims 5 and 13, Singh, as modified, teaches the invention above but does not teach wherein the performance tracking module comprises a regression-based monitoring module configured to: perform a regression analysis on the rated performance data and the data obtained from the compressor during operation; and assess the performance of the compressor based on the regression analysis.
However, Ishihara teaches a system having a controller [8; 0018; fig 1] having where the controller i.e. regression-based monitoring module perform a regression analysis on the rated performance data and the data obtained from a compressor [1] during operation [0021; 0024]; and assess the performance of the compressor based on the regression analysis [0021; 0024]. Ishihara teaches that it is known that this arrangement provides a reliable benchmark for assessing acceptability of the compressor [0006; claim 1].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Singh to  have wherein the performance tracking module comprises a regression-based monitoring module configured to: perform a regression analysis on the rated performance data and the data obtained from the compressor during operation; and assess the performance of the compressor based on the regression analysis in view of the teachings of Ishihara in order to provide a reliable benchmark for assessing acceptability of the compressor.
For Clarity, in regard to Claim 13, the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.



Regarding Claims 6 and 14, Singh, as modified, teaches the invention above and Ishihara teaches where the controller i.e. benchmark generating module  generates a benchmark polynomial and a benchmark hull [0025; fig 3; where confidence curves and confidence band are disclosed]; and an analyzing module configured to analyze data obtained from the compressor during operation using the benchmark polynomial and the benchmark hull and to assess the performance of the compressor based on the analysis [0021; 0024; 0025].
For Clarity, in regard to Claim 14, the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.

Regarding Claims 7 and 15, Singh, as modified, teaches the invention above and Ishihara teaches where the controller i.e. an optimizing module selects only statistically significant variables affecting a selected one of the rated performance data and to eliminate statistically insignificant variables [0021; where current data is selected]; and optimize the benchmark polynomial using the selected variables [0021; 0025; 0026; where data is fined tuned to determine reliability].
For Clarity, in regard to Claim 15, the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.

Regarding Claims 9 and 17, Singh, as modified, teaches the invention above and Ishihara teaches where the controller i.e. comparing module compares the benchmark polynomial and the benchmark hull with historical benchmark polynomial and hull data and to assess the performance of the compressor based on the comparison [0027; where acceptability of compressors is determined].
For Clarity, in regard to Claim 17 the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US2007/0089438), Hurst, JR. et al. (US2005/0244277), Nelson et al. (US2013/0047640) and Ishihara (US2013/0207664) as applied to claims 5 and 13 above, and further in view of Knobel (US2007/0166744).

Regarding Claims 8 and 16, Singh, as modified, teaches the invention above but does not teach an outlier detecting module configured to detect outliers in the data obtained from the compressor during operation and to remove outliers with largest deviation.
However, Knobel teaches a regression model method executed by a processor [0001; 0092; claim 15] that detect outliers in data obtained and removes outliers with the largest deviation [0092] for the obvious advantage of improving data analysis.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Singh to have an outlier detecting module configured to detect outliers in the data obtained from the compressor during operation and to remove outliers with largest deviation in view of the teachings of Knobel in order to improve data analysis.
For Clarity, in regard to Claim 16, the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US2007/0089438) in view of Pham (US2005/0235664).

Regarding Claim 18, Singh teaches a system [fig 1] comprising: a controller [140] for a refrigeration or HVAC system having a compressor rack [110] with at least one compressor [104; 0051; 0055], wherein the controller comprises a monitoring module [at least a portion of controller 140] configured to monitor power consumption of a compressor in the compressor rack based on data received from a power meter [150] associated with the compressor, a supply voltage for the compressor, or amperage of the compressor [0058]; and a tracking module [at least a portion of controller 140] configured to track performance of the compressor based on the power consumption of the compressor [0058].  
Singh does not teach wherein the monitoring module further comprises: a voltage determining module configured to determine the supply voltage for the compressor based on power supplied to the compressor rack and a number of compressors in the compressor rack; a power factor module configured to adjust a power factor for the compressor based on the supply voltage and a voltage rating of the compressor; and a power consumption module configured to determine the power consumption of the compressor based on the adjusted power factor, the supply voltage for the compressor, and the amperage of the compressor.
However, Pham teaches a system having a controller [12; fig 16] where the controller comprises  a voltage determining module [at least a part of controller 12] configured to determine the supply voltage for a compressor [10] based on power supplied to the compressor rack and a number of compressors in the compressor rack [0055; 0056; as measured by sensor 66]; a power factor module [at least a part of controller 12] that adjusts a power factor for the compressor based on the supply voltage and a voltage rating of the compressor [0104]; and a power consumption module [at least a part of controller 12] that determines the power consumption of the compressor based on the adjusted power factor, the supply voltage for the compressor, and the amperage of the compressor [0104].  Pham teaches that this arrangement advantageously obtains data useful for energy and system performance analysis.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Singh to  have wherein the monitoring module further comprises: a voltage determining module configured to determine the supply voltage for the compressor based on power supplied to the compressor rack and a number of compressors in the compressor rack; a power factor module configured to adjust a power factor for the compressor based on the supply voltage and a voltage rating of the compressor; and a power consumption module configured to determine the power consumption of the compressor based on the adjusted power factor, the supply voltage for the compressor, and the amperage of the compressor in view of the teachings of Pham in order to obtain data useful for energy and system performance analysis.

Regarding Claims 19 and 20, as best understood, Singh teaches a system [fig 1] comprising: a controller [140] for a refrigeration or HVAC system having a compressor rack [110] with at least one compressor [104; 0051; 0055], wherein the controller comprises a monitoring module [at least a portion of controller 140] configured to monitor power consumption of a compressor in the compressor rack based on data received from a power meter [150] associated with the compressor, a supply voltage for the compressor, or amperage of the compressor [0058]; and a tracking module [at least a portion of controller 140] configured to track performance of the compressor based on the power consumption of the compressor [0058].  Singh does not teach wherein the monitoring module further comprises: a power consumption module configured to estimate the power consumption of each compressor in the compressor rack based on the amperage of the compressor, a voltage rating of the compressor, and a power factor rating of the compressor; and an error correction module configured to determine an error correction factor to apply to the estimated power consumption of each compressor such that a sum of power consumption values of each compressor equals a measured aggregate power consumption of the compressor rack.
However, Pham teaches a system having a controller [12; fig 16] where the controller comprises  a power consumption module [at least a part of controller 12] that estimates the power consumption of each compressor in the compressor rack based on the amperage of the compressor, a voltage rating of the compressor, and a power factor rating of the compressor [0104]; and an error correction module [at least a part of controller 12] that determines an error correction factor to apply to the estimated power consumption of each compressor such that a sum of power consumption values of each compressor equals a measured aggregate power consumption of the compressor rack. [0104].  Pham teaches that this arrangement advantageously obtains data useful for energy and system performance analysis.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Singh to  have wherein the monitoring module further comprises: a power consumption module configured to estimate the power consumption of each compressor in the compressor rack based on the amperage of the compressor, a voltage rating of the compressor, and a power factor rating of the compressor; and an error correction module configured to determine an error correction factor to apply to the estimated power consumption of each compressor such that a sum of power consumption values of each compressor equals a measured aggregate power consumption of the compressor rack in view of the teachings of Pham in order to obtain data useful for energy and system performance analysis.
For Clarity, in regard to Claim 20, the method as claimed is carried out during the normal operation of the apparatus of Singh as modified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763